 1                                                                       The Honorable Richard A. Jones
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 6
                                       AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                                     NO. 2:20-CR-0020-RAJ
 9
                               Plaintiff
10
                                                                    ORDER GRANTING LEAVE
11                                                                  TO FILE RESPONSE IN EXCESS
                          v.
                                                                    OF TWELVE PAGES
12
      DALE DUPREE CASEY,
13
14                             Defendant.

15
16          The Court, having reviewed the United States’ Motion for Leave to File Over-
17 Length Brief, enters the following order:
18          IT IS HEREBY ORDERED that the Motion (Dkt. #22) is GRANTED. The
19 United States is granted leave to file its response to Defendant’s Motion to Dismiss
20 Count 2 in excess of 12 pages, but no more than 18 pages (excluding attachments or
21 exhibits).
22        DATED this 27th day of March, 2020.
23
24
                                                                  A
25                                                                The Honorable Richard A. Jones
                                                                  United States District Judge
26
27
28


     Order for Leave to File Response in Excess of Twelve Pages                    UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     United States v. Casey / 2:20-CR-00020-RAJ - 1                                 SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
